DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cleaning device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification [0012] makes clear that this is an ultrasonic generator.  In accordance with 112(f), equivalents thereof are also considered within the scope of the term “cleaning device” as claimed.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (CN 107487887 A) in view of Pedersen et al (US PGPub 2004/0007527 A1) and Jin et al (Comparison of fouling characteristics in different pore-sized…, Water Research 44, 2010).
	A machine translation of Zhu is provided with this action.
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).  The instant claims are system claims (i.e. apparatus claims) and their use for treatment of coal mine water would be drawn to the intended use (or, similarly, would be drawn to the material worked upon; see further MPEP 2115).
With respect to claim 1, Zhu teaches a microflocculation/ultrafiltration water processing device [Abs] which includes as structure [Fig. 1, pg. 4] an intermediate water pool (tank 2), an ultrafiltration membrane pool (membrane reaction tank 5), and a water production pool (clean water tank 11).  Further, the system provides for aeration (4) through a suitable control system (9), as well as a cleaning device such as an ultrasonic cleaning device (3).  The system includes pumps (C) for feed, (D) for permeate removal, and (E) for backwashing, and discharge (8) for e.g. mud.  Regarding the use of valves on particular lines, such elements would have been obvious elements to include in a flow system to allow control of flow at desired times.  Further, the provision of a separate tank for permeate discharge i.e. a water removal pool would have been obvious to provide a volume to collect water which is not used for backwashing i.e. to collect the product water of the system.
Zhu essentially differs from the instant claims in that Zhu is silent to provision of an adjustment pool drawing from a side of the ultrafiltration membrane pool, or to the use of a ceramic membrane.  Zhu further does not specify a blower is provided for air, though this may be considered implicit or at minimum obvious as the system is taught as providing air for aeration in a controlled manner.

    PNG
    media_image1.png
    271
    532
    media_image1.png
    Greyscale

However, Pederson teaches UF systems including a reactor embodiment [Fig. 8] for treatment of a liquid feed containing solids, in which a feed tank (1016) is connected to a UF tank (1010) through a pump and inlet, , permeate is withdrawn through a pump (1032) to a tank (1062) with suitable valves, aeration is provided through an air supply pump/blower (1050) [0074-0077, 0081-0084], backwashing is provided both from the tank (1062) using the permeate pump as well as through chemical cleaning from tank (1068) through pump (1067), and retentate is removed through drains on the sides of the UF tank via valves (1040), including with pump (1048) if necessary, to drain structures (1044) for which a suitable storage volume i.e. a pool would have been obvious to include.  As such, this may be consistent with the use of an intermediate water pool for feed, an ultrafiltration membrane pool for treatment, an adjustment pool for discharge of solids-rich retentate liquid, a water production pool e.g. for chemical cleaning solution, and a water removal pool as purified water storage, as well as associated pumps and valves which are taught or which would have been obvious to control flow.
It would have been obvious to one of ordinary skill in the art to modify Zhu’s taught system to include bottom/side discharge as in Pederson to allow collection of retentate liquids separately from settled solids, through suitable valves, pumps, and storage volumes as desired, and to the use of a blower as is common in the art for aeration, similar to that used by Pederson.  Further, the use of additional downstream volumes with connected pumps and the like for cleaning chemicals would have been obvious in view of the features taught by Pederson, e.g. to further represent a water production pool in an alternative interpretation.

    PNG
    media_image2.png
    727
    516
    media_image2.png
    Greyscale

Regarding the use of a ceramic membrane, Zhu and Pederson are silent to the use of ceramic membranes.  However, Jin teaches membranes for e.g. bioreactors and teaches generally that ceramic membranes are often preferred for e.g. industrial wastewater applications and have benefits such as increased chemical and structural resistance, such that they are much easier to clean via chemical treatment, backwashing, and the like, such that they provide better long-term value and more consistent high permeate flux [pgs. 5907-5908, Introduction].
It would have been obvious to one of ordinary skill in the art to further modify Zhu’s taught system to include ceramic membranes because, as in Jin, ceramic membranes have considerable benefits in e.g. industrial applications which make them better long-term value compared to polymeric membranes, due to their robustness and ease of cleaning and the like.  See further MPEP 2143 I.B; simple substitution of one known membrane type for another, performing is expected function (ultrafiltration), would have been obvious to one of ordinary skill in the art.
With respect to claims 3 and 5, as above Zhu teaches an ultrasonic generator, mounted on the side wall of the UF tank.
With respect to claim 7, Zhu is silent to membrane characteristics but Jin examines flat sheet ceramic membranes with various pore sizes including 100 and 200 nm sizes [pg. 5908, Sec. 2.1]; further, selection of an appropriate pore size for a particular application represents an obvious engineering choice for one of ordinary skill in the art of water filtration.  Further, Pederson teaches that pore sizes of e.g. 20-1000 nm are preferable for MF and UF water treatment [0077].
With respect to claim 9, Zhu is silent to the membrane groupings but Jin teaches providing each sample with groups of 3 membrane modules [pg. 5908, Sec. 2.1].  Further, Pederson teaches varying an amount of membrane modules based on factors such as required permeate volume [0077] and feed water condition.
Claims 2, 4, 6, 8, and 10-12 and are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al in view of Pedersen et al and Jin et al, further in view of Sun et al (CN 106986448 A).
A machine translation of Sun is provided with this action.
With respect to claim 2, Zhu and the rest teach as above but are silent to an overflow pipe which accepts overflow retentate from a top part of the UF tank to connect to the adjustment pool.
However, Sun teaches a water treatment system e.g. a UF bioreactor system [Abs, Fig. 1] in which a submerged UF reactor tank is provided with an overflow pipe (14) which is operative to accept an overflow from a UF tank and direct it to a sludge cell (27) [pg. 5] such that overflow may be passively discharged.
It would have been obvious to one of ordinary skill in the art to further modify the system taught by Zhu to include an overflow pipe such as that taught by Sun to allow for discharge of overflow in the US tank if levels rise.  In doing so, it would have been obvious to combine it with the retentate drawn off as suggested by Pederson. 

    PNG
    media_image3.png
    526
    705
    media_image3.png
    Greyscale

With respect to claims 4, 6, 8, and 10, see the rejections of claims 3, 5, 7, and 9 above.
With respect to claims 11 and 12, Zhu and the rest are silent to a liquid level sensor at a side wall on the upper part of the system.
However, Sun teaches providing a submerged UF reactor with a liquid level controller (26) which is positioned at an upper part of the tank, with a sensor inserted into the tank at a level e.g. higher than the UF membrane but lower than the overflow [pg. 5, Fig. 1], to allow a connected controller (PLC) to adjust operational parameters to control the liquid level in the system and other operations [pg. 6].
It would have been obvious to one of ordinary skill in the art to further modify the system taught by Zhu to include a level sensor positioned at the top of the tank to allow for setting of the liquid level height as well as other control operations as suggested by Sun.  Providing the sensor in connection with or in attachment to the tank wall or the like would have been an obvious engineering choice for one of ordinary skill in the art to ensure a secure positioning of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/               Primary Examiner, Art Unit 1777